Mr. Justice Taylor delivered the opinion of the court. 3. Doweb, § 176* — when claim that widow waived any claim for damages for failure to set over dower is unavailable on appeal. .The claim that a widow, by electing to take an annual value in lieu of dower and agreeing with the heirs as to the amount of the yearly value, waived and released any claim for damages for failure to set over dower she may have had, is not maintainable where the appeal is based upon the claim that the chancellor erred in determining that the evidence sufficiently proved a demand which was such that it entitled the widow to damages from the time of the death of her husband.